Citation Nr: 1510434	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In February 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since left the Board.  A transcript of the hearing is in the record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in May 2013 to afford the Veteran a VA examination and opinion.  There has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

At his May 2013 VA examination, the Veteran was diagnosed with PTSD and depressive disorder NOS (not otherwise specified).  However, the VA examiner provided apparently contradictory opinions concerning the stressors alleged by the Veteran.  The Veteran stated that he was physically beaten by other members of his platoon during basic training at Fort Knox and was threatened with rape.  The VA examiner noted that this reported stressor was adequate to support the diagnosis of PTSD.  However, the examiner then stated later in the report that he was unable to opine as to whether or not the Veteran's claimed in-service stressors actually occurred without resorting to speculation.  The examiner noted the Veteran's report that he had submitted documentation of the in-service incidents to the RO, but the examiner did not see any documentation in the record.  The examiner also stated that there were no behavioral markers suggestive of in-service trauma found in the Veteran's claims file.  The examiner did not explicitly comment on the Veteran's competently reported history of an in-service personal trauma.  Additional comments within the report refer to a post-service assault and the examiner's observation that it is "impossible to state whether the [V]eteran would have developed PTSD based on his claimed in-service stressors alone."  There is no explanation as to why an opinion cannot be provided (i.e., did he need more information, more documentation?).  

Further, the examination report lists both PTSD and depressive disorder NOS as separate diagnoses and the examiner stated that it was possible to differentiate the symptoms attributable to each diagnosis.  However, while the examiner provided a negative etiology opinion on the Veteran's PTSD diagnosis, no opinion was offered as to the etiology of the Veteran's depressive disorder.  Given the apparently contradictory statements concerning the Veteran's reported in-service stressors and their relationship to his PTSD, as well as a lack of an etiology opinion concerning the Veteran's diagnosed depressive disorder, remand for a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify that all documentation submitted by the Veteran in connection with the claimed stressors has been associated with the claims folder.  

2.  Obtain any outstanding VA treatment records dated since April 2013 and associate those documents with the Veteran's claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner to determine the nature and likely etiology of all diagnosed psychiatric conditions.  The claims folder, to include a complete copy of this remand, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  The examiner must assess whether there are indications that a personal or sexual assault occurred in service, and, if so, the likelihood that the Veteran's currently diagnosed PTSD is related to this assault. 

The complete claims folder should be provided to the examiner for review.  After reviewing the file and examining the Veteran, the examiner should render opinions as to the following:

(a)  Does the medical and lay evidence, and available service records, indicate that the Veteran's claimed in-service personal assault occurred?

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

(c)  For any diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e., probability of 50 percent or more) that any diagnosed condition had its onset in service or is otherwise related to his active duty military service?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




